UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     7/2/2021


 United States of America,


               –v–                                                           19-cr-607 (AJN)

                                                                                 ORDER
 Raysette Mercedes,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court will conduct the sentencing scheduled for July 6, 2021, at 3:00 p.m. by

videoconference via the Microsoft Teams platform. Members of the public may access audio of

the proceeding at the scheduled time by dialing 917-933-2166 and entering conference ID

538749285#. The Court will separately provide the parties information for accessing the video

proceeding.




       SO ORDERED.


Dated: July 2, 2021                              __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
